



Exhibit 10.42
PINNACLE FINANCIAL PARTNERS, INC.
ASSOCIATE TIME-VESTED
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (the "Agreement") is by and between Pinnacle
Financial Partners, Inc., a Tennessee corporation (the "Company"), and
_____________ (the "Grantee"). Capitalized terms used but not defined in this
Agreement shall have the meaning ascribed to such terms in the Pinnacle
Financial Partners, Inc. 2018 Omnibus Equity Incentive Plan (the "Plan").


Section 1. Restricted Stock Award. The Grantee is hereby granted the right to
receive
     shares (the "Restricted Stock") of the Company’s common stock, $1.00 par
value per share (the "Common Stock"), subject to the terms and conditions of
this Agreement and the Plan.


Section 2. Lapse of Restrictions. Subject to Sections 5 and 8 hereof, the
restrictions associated with the shares of Restricted Stock granted pursuant to
Section 1 hereof shall lapse at such times (each, a "Vesting Date") and in the
amounts set forth below:


Cumulative
Percentage Vested
Date of Vesting
Cumulative
Shares Vested
20%
___________
___________
20%
___________
___________
20%
___________
___________
20%
___________
___________
20%
___________
___________



Section 3. Distribution of Restricted Stock. Certificates representing the
shares of Restricted Stock that have vested under Section 2 (less any shares
withheld pursuant to Section 7 hereof) will be distributed to the Grantee as
soon as practicable after each Vesting Date.


Section 4. Voting Rights and Dividends. Prior to the distribution of
unrestricted shares pursuant to Section 3, certificates representing shares of
the Restricted Stock issued pursuant to this Agreement will be held by the
Company or such other person as the Company may designate (the "Custodian") in
the name of the Grantee. The Custodian will take such action as is necessary and
appropriate to enable the Grantee to vote the Restricted Stock. All cash
dividends received by the Custodian, if any, with respect to the Restricted
Stock will be remitted, subject to the recoupment, recapture, recovery and
setoff rights of the Company provided for in Section 5, to the Grantee. Stock
dividends issued with respect to the Restricted Stock shall be treated as
additional shares of Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the shares of Restricted Stock.
Notwithstanding the foregoing, no voting rights or dividend rights shall inure
to the Grantee following the forfeiture of the Restricted Stock pursuant to
Section 5.


Section 5. Termination/Change of Status. In the event that the Grantee’s
employment by the Company (or any Subsidiary or Affiliate of the Company)
terminates for any reason, other than death, Disability or Retirement, all
shares of Restricted Stock for which the forfeiture restrictions have not lapsed
prior to the termination of the Grantee’s employment (including, after giving
effect to any pro rata lapsing of the forfeiture restrictions as provided for in
the penultimate and final sentences of this Section 5) shall be immediately
forfeited and Grantee shall have no further rights with respect to such shares
of Restricted





--------------------------------------------------------------------------------





Stock. Moreover, in the event that the Grantee’s employment by the Company (or
any Subsidiary or Affiliate of the Company) terminates for any reason other than
death, Disability or Retirement, the Company will recoup, recover, and recapture
from the Grantee any dividends previously paid, or declared but not yet paid, on
any shares of Restricted Stock for which the forfeiture restrictions had not yet
lapsed (including, after giving effect to any pro rata lapsing of the forfeiture
restrictions as provided for in the penultimate and final sentences of this
Section 5) prior to the termination of the Grantee’s employment and the Company
shall be entitled to setoff (out of amounts otherwise payable or paid to the
Grantee by the Company or any Subsidiary or Affiliate thereof) or otherwise
require the Grantee to repay to the Company the amount of any such dividends. In
the event that the Grantee’s employment terminates by reason of death or
Disability all Restricted Stock shall be deemed vested and, the restrictions
under the Plan and this Agreement with respect to the Restricted Stock,
including the restriction on transfer set forth in Section 6 hereof, shall
automatically expire and shall be of no further force or effect. In the event
that the Grantee’s employment by the Company (or any Subsidiary or Affiliate of
the Company) terminates by reason of Retirement, with the prior approval of the
Committee, or its designee, (which may be withheld in its absolute discretion),
the forfeiture restrictions with respect to a pro rata portion of the Grantee’s
shares of Restricted Stock that was scheduled to lapse on the next Vesting Date
immediately following the date that the Grantee’s employment terminates shall
lapse and such shares shall be deemed vested in a pro rata amount equal to the
quotient, expressed as a percentage, resulting from dividing (A) the number of
days that have lapsed from the most recent Vesting Date preceding the date that
the Grantee’s employment terminated and (B) 365 and the Grantee shall be
entitled to receive in settlement of such Restricted Stock a like number of
shares of the Company’s Common Stock. In such event, the remaining portion of
the shares of Restricted Stock for which the forfeiture restrictions have not
lapsed prior to the date the Grantee’s employment by the Company (or any
Subsidiary or Affiliate thereof) terminates (and any related dividends held by
the Custodian or previously paid to the Grantee) shall be immediately forfeited
and the Grantee shall have no further rights with respect to such shares of
Restricted Stock.


Section 6. No Transfer or Pledge of Restricted Stock. No shares of Restricted
Stock may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of prior to the date the forfeiture restrictions with
respect to such shares have lapsed, if at all, on the Vesting Date applicable to
such shares.


Section 7. Withholding of Taxes. If the Grantee makes an election under section
83(b) of the Code with respect to the Award, the Award made pursuant to this
Agreement shall be conditioned upon the Grantee making prompt payment to the
Company of any applicable withholding obligations or withholding taxes by the
Grantee ("Withholding Taxes"). Failure by the Grantee to pay such Withholding
Taxes will render this Agreement and the Award granted hereunder null and void
ab initio and the Restricted Shares granted hereunder will be immediately
cancelled. If the Grantee does not make an election under section 83(b) of the
Code with respect to the Award, upon a Vesting Date with respect to any portion
of the Restricted Shares (or property distributed with respect thereto), the
Company shall cancel such shares of the Restricted Stock (or withhold property)
having an aggregate Fair Market Value, on the date next preceding the Vesting
Date, in an amount required to satisfy the required Withholding Taxes as set
forth by Internal Revenue Service guidelines for the employer`s minimum
statutory withholding with respect to Grantee. The Company shall deduct from any
distribution of cash (whether or not related to the Award including, without
limitation, salary payments) to the Grantee an amount as shall be reasonably
required to satisfy the required Withholding Taxes as set forth by Internal
Revenue Service guidelines for the employer`s minimum statutory withholding with
respect to Grantee pertaining to cash payments under the Award (including any
cash dividends made in respect of the shares of Restricted Stock subject to the
Award).


Section 8. Change in Control. Upon the occurrence of a Change in Control as
defined in the Plan,





--------------------------------------------------------------------------------





all Restricted Stock shall be deemed vested and the restrictions under the Plan
and the Agreement with respect to the Restricted Stock, including the
restriction on transfer set forth in Section 6 hereof, shall automatically
expire and shall be of no further force or effect.


Section 9. Stock Subject to Award. In the event that the shares of Common Stock
of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock that have been awarded to Grantee shall be adjusted in an equitable and
proportionate manner to reflect such action. If any such adjustment shall result
in a fractional share, such fraction shall be disregarded.


Section 10. Stock Power. Concurrently with the execution of this Agreement, the
Grantee shall deliver to the Company a stock power, endorsed in blank, relating
to the shares of Restricted Stock. Such stock power shall be in the form
attached hereto as Exhibit A.


Section 11. Legend. Each certificate representing shares of the Restricted Stock
shall bear a legend in substantially the following form:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE PINNACLE FINANCIAL PARTNERS, INC. 2018 OMNIBUS EQUITY INCENTIVE
PLAN (THE "PLAN") AND THE RESTRICTED STOCK AGREEMENT (THE "AGREEMENT") BETWEEN
THE OWNER OF THE RESTRICTED STOCK REPRESENTED HEREBY AND PINNACLE FINANCIAL
PARTNERS, INC. (THE "COMPANY"). THE RELEASE OF SUCH STOCK FROM SUCH TERMS AND
CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND
THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE COMPANY.


Section 12. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan.


Section 13. Governing Provisions. This Agreement is made under and subject to
the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.


Section 14. Miscellaneous.


1.Entire Agreement. This Agreement and the Plan contain the entire understanding
and agreement between the Company and the Grantee concerning the Restricted
Stock granted hereby, and supersede any prior or contemporaneous negotiations
and understandings. The Company and the Grantee have made no promises,
agreements, conditions or understandings relating to the Restricted Stock,
either orally or in writing, that are not included in this Agreement or the
Plan.







--------------------------------------------------------------------------------





2.Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.


3.Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.


4.Notice. Any notice or communication having to do with this Agreement must be
given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company, to the principal office of the Company, and, if to
the Grantee, to the Grantee`s last known address provided by the Grantee to the
Company.


5.Amendment. This Agreement may be amended by the Company, provided that unless
the Grantee consents in writing, the Company cannot amend this Agreement if the
amendment will materially change or impair the Grantee`s rights under this
Agreement and such change is not to the Grantee`s benefit.


6.Successors and Assignment. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Grantee and
their heirs, successors, and assigns. However, neither the Restricted Stock nor
this Agreement may be assigned or transferred except as otherwise set forth in
this Agreement or the Plan.


7.Governing Law. This Agreement shall be governed and construed exclusively in
accordance with the laws of the State of Tennessee applicable to agreements to
be performed in the State of Tennessee.






[Signature page to follow.]





--------------------------------------------------------------------------------















IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of     ,    .


PINNACLE FINANCIAL PARTNERS, INC.:








By:_________________________________    
Name:
Title:




GRANTEE:




By:_________________________________        
Name:













--------------------------------------------------------------------------------





EXHIBIT A


STOCK POWER




FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Pinnacle Financial Partners, Inc. (the "Company"), __________ shares of the
Company`s common stock represented by Certificate No.    . The undersigned
authorizes the Secretary of the Company to transfer the stock on the books of
the Company in the event of the forfeiture of any shares issued under the
Restricted Stock Agreement dated __________ between the Company and the
undersigned.




Dated:    ,          




Signed:






By:_________________________________    
Name:











